FILED
                            NOT FOR PUBLICATION                              AUG 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARNEL PAVON ROSANES, aka Arnel                  No. 07-72704
Pabon Rosanes,
                                                Agency No. A039-822-570
              Petitioner,

  v.                                            MEMORANDUM*

ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 1, 2011**
                               Pasadena, California

Before: REINHARDT, HAWKINS, and GOULD, Circuit Judges.

       Arnel Pavon Rosanes (“Rosanes”), a native and citizen of the Philippines and

lawful permanent resident of the United States, petitions for review of a decision by

the Board of Immigration Appeals (“BIA”), affirming the immigration judge’s (“IJ”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision that he was removable pursuant to Immigration and Nationality Act (“INA”)

§ 237(a)(2)(A)(iii) (8 U.S.C. § 1227(a)(2)(A)(iii)), for having committed an

aggravated felony in 1987. The BIA held that Rosanes was additionally removable

pursuant to INA § 237(a)(2)(A)(ii) (8 U.S.C. § 227(a)(2)(A)(ii)) for having committed

two crimes involving moral turpitude (“CIMT”), one being the failure to register as

a sex offender under California law.

      Several significant legal changes have occurred since the BIA issued its

decision in this case. In Ledezma-Galicia v. Holder, 636 F.3d 1059 (9th Cir. 2010),

we concluded that neither the Immigration Act of 1990 nor the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 impliedly repealed a prospective-

only provision of the Anti-Drug Abuse Act of 1988,which made aliens deportable for

aggravated felony convictions that took place on or after November 18, 1988. Id. at

1080. Because Rosanes’s aggravated felony conviction occurred prior to November

18, 1988, the government concedes Rosanes is not removable based on his conviction

of this offense alone.

      Although the BIA also concluded that Rosanes’s failure to register as a sex

offender categorically constituted a CIMT, rendering him removable on alternate

grounds, we recently addressed several legal developments pertaining to this issue in

Pannu v. Holder, 639 F.3d 1225 (9th Cir. 2011), and remanded for the “BIA to


                                         2
reconsider whether [petitioner’s] crime constitutes a CIMT under the ‘proper

definition of moral turpitude.’” Id. at 1229 (quoting Matter of Silva-Trevino, 24 I. &

N. Dec. 687, 705-06 (A.G. 2008)). For the same reasons, we remand this case to the

BIA for further proceedings in light of our opinion in Pannu.

      PETITION GRANTED IN PART and REMANDED IN PART for further

proceedings consistent with this disposition.




                                          3